DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 02/3/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.
Response to Amendment
	The amendment on 11/23/2021 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10-14, 16, 18-20, and 22-24 have been considered but are moot because the new ground of rejection necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 10, 13, 14, 16, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanisov et al. US 2015/0301318.
Regarding claim 1, Ivanisov teaches
	an iris lens assembly (figure 1A/B), comprising sequentially a first lens (first lens element 110) and a second lens (second lens element 120) from an object side to an image side along an optical axis (paragraph [0082] object side to the image side),
	wherein the first lens (110) has a positive focal power (figure 1B, paragraph [0086] f=3.9 and paragraph [0087] f/f1=1.21 therefore f1=3.22), an object side surface of the first lens is a convex surface, and an image side surface of the first lens is a concave surface (paragraph [0082] 
	the second lens (120) has a negative focal power (figure 1B, paragraph [0086] f=3.9 and paragraph [0088] f/f2=-0.85 therefore f2=-4.59),
	wherein a spacing distance T12 between the first lens and the second lens on the optical axis and a distance TTL from the object side surface of the first lens to an image plane of the iris lens assembly on the optical axis satisfy: T12/TTL>0.32, (figure 1B, 1.8215/3.6705>0.32 which is within the claimed range)
	wherein an effective radius DT12 of the image side surface of the first lens and an effective radius DT22 of an image side surface of the second lens satisfy:
0.7<DT12/DT22<1, wherein the effective radius DT12 is a half of an aperture of the image side surface of the first lens, and the effective radius DT22 is a half of an aperture of the image side surface of the second lens (as an effective radius of image side surface of the first lens and image surface effective radius of second lens, paragraphs [0082]-[0096], as depicted in e.g. figures 1A/B, given the size of the effective radius of image side surface lens 1 and the image side surface of lens 2 as the value is ratio of two lengths, disclosed due to proportionality of length of ray-tracing diagram of figure 1A, e.g. 0.92), and
	wherein the iris lens assembly has and only has two lenses having focal power (as shown in figure 1A, only has two lenses 110 and 120).
	In the alternative, that the ratio of the effective radius of the image side surface of lens 1 and effective radius of image side surface of lens 2 is close or just outside the above range, if the ray-tracing diagram of figure is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to In re Aller,  105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Ivanisov further teaches the iris lens assembly (figures 1A/B) according to claim 1, wherein an effective radius DT11 of the object side surface of the first lens and the effective radius DT22 of the image side surface of the second lens satisfy: 0.7<DT11/DT22<1 (as an effective radius of object side surface of the first lens and image side surface effective radius of second lens, paragraphs [0082]-[0096], as depicted in e.g. figures 1A/B, given the size of the effective radius of the object side surface lens 1 and the image side surface of lens 2 as the value is ratio of two lengths, disclosed due to proportionality of length of ray-tracing diagram of figure 1A, e.g. 0.92).
In the alternative, that the ratio of the effective radius of the object side surface of lens 1 and effective radius of image side surface of lens 2 is close or just outside the above range, if the ray-tracing diagram of figure is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effective radius of the object side surface of the first lens and the effective radius of the image side surface of the second lens, to above range(s) in order to provide a lens assembly having the feature of reduction in size, enable manufacturing efficiencies, while maintain image quality (Ivanisov paragraph [0003]), and since it has been held that where the general conditions In re Aller,  105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 3, Ivanisov further teaches 
	the iris lens assembly (figure 1), wherein a maximum thickness ET1max of the first lens in a direction parallel to the optical axis and a minimum thickness ET1min of the first lens in the direction parallel to the optical axis satisfy, 1<ET1max/ET1min<1.45 (a maximum thickness ET1max of the first lens and a minimum thickness ET1min of the first lens, paragraphs [0082]-[0096], as depicted in e.g. figures 1A/B, given the size of the maximum  thickness and minimum thickness of the first lens as the value is ratio of the two thickness, disclosed due to proportionality of thickness of ray-tracing diagram of figure 1A, e.g. value 1.42).
	In the alternative, that the ratio of a maximum thickness ET1max and minimum thickness ET1min is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the maximum thickness and minimum thickness of the first lens, to above range(s) in order to provide a lens assembly having the feature of reduction in size, enable manufacturing efficiencies, while maintain image quality (Ivanisov paragraph [0003]), and since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller,  105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, Ivanisov further teaches 
	the iris lens assembly (figure 1), wherein an edge thickness ET1 of the first lens and a center thickness CT1 of the first lens on the optical axis satisfy, 0.5<ET1/CT1<1 (an edge thickness ET1 of the first lens and a center thickness CT1 of the first lens, paragraphs [0082]-[0096], as depicted in e.g. figures 1A/B, given the size of the edge thickness and center thickness 
	In the alternative, that the ratio of an edge thickness ET1 and center thickness CT1 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the edge thickness and center thickness of the first lens, to above range(s) in order to provide a lens assembly having the feature of reduction in size, enable manufacturing efficiencies, while maintain image quality (Ivanisov paragraph [0003]), and since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller,  105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 8, Ivanisov further teaches the invention as set forth above but does not specifically teach 
	wherein 0.4                        
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    <TTL/(ImgH*f)<0.7                        
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    ,
	wherein TTL is the distance from the object side surface of the first lens to the image plane of the iris lens assembly on the optical axis;
	ImgH is a half of a diagonal length of an effective pixel area of an electronic photosensitive element on the image plane of the iris lens assembly; and
	f is a total effective focal length of the iris lens assembly.
	Ivanisov teaches a lens assembly (figure 1) with a close value of 0.72 (figure 1A-F, where TTL=3.67, f=3.9, and ImgH=1.3; paragraphs [0082]-[0096]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the total length of the optical system, focal length, and image height into the above range in order to provide a lens assembly having the feature of reduction in size, In re Aller,  105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 10, Ivanisov further teaches 
	the iris lens assembly (figure 1), wherein the effective radius DT22 of the image side surface of the second lens and ImgH, ImgH being a half of a diagonal length of an effective pixel area of an electronic photosensitive element on the image plane of the iris lens assembly, satisfy: 0.5<DT22/ImgH<1 (as effective radius of image side surface of the second lens and half a diagonal length of an effective pixel area of the an electronic photosensitive element in figure 1, ImgH=1.3, paragraphs [0082]-[0096], as depicted in e.g. figures 1A/B, given the size of the effective radius of image side surface of the second lens and ImgH as the value is ratio of two lengths, disclosed due to proportionality of lengths of ray-tracing diagram of figure , e.g. 0.81)
	In the alternative, that the effective radius of image side surface of the second lens and the half of a diagonal length of an effective pixel area of an electronic photosensitive element ImgH is close or just outside the above range, if the ray-tracing diagram of figure 1 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effective radius of the object side surface of the second lens and half of a diagonal length of an effective pixel area of an electronic photosensitive element, to above range(s) in order to provide a lens assembly having the feature of reduction in size, enable manufacturing efficiencies, while maintain image quality (Ivanisov paragraph [0003]), and since it has been held that where the general conditions of a claim are In re Aller,  105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 13, Ivanisov teaches 
	an iris lens assembly (figure 1A/B), comprising sequentially a first lens (first lens element 110) and a second lens (second lens element 120) from an object side to an image side along an optical axis (paragraph [0082] object side to the image side),
	wherein the first lens (110) has a positive focal power (figure 1B, paragraph [0086] f=3.9 and paragraph [0087] f/f1=1.21 therefore f1=3.22), an object side surface of the first lens is a convex surface, and an image side surface of the first lens is a concave surface (paragraph [0082] states first lens element 110 comprises a positive meniscus lens having a convex object-side surface 112 and a concave image-side surface 114); and
	the second lens (120) has a negative focal power (figure 1B, paragraph [0086] f=3.9 and paragraph [0088] f/f2=-0.85 therefore f2=-4.59),
	wherein an effective radius DT11 of the object side surface of the first lens and an effective radius DT22 of an image side surface of the second lens satisfy,
	0.7<DT11/DT22<1, wherein the effective radius DT11 is a half of an aperture of the object side surface of the first lens, and the effective radius DT22 is a half of an aperture of the image side surface of the second lens (as an effective radius of object side surface of the first lens and image surface effective radius of second lens, paragraphs [0082]-[0096], as depicted in e.g. figures 1A/B, given the size of the effective radius of object side surface lens 1 and the image side surface of lens 2 as the value is ratio of two lengths, disclosed due to proportionality of length of ray-tracing diagram of figure 1A, e.g. 0.92), and 

	In the alternative, that the ratio of the effective radius of the object side surface of lens 1 and effective radius of image side surface of lens 2 is close or just outside the above range, if the ray-tracing diagram of figure is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effective radius of the object side surface of the first lens and effective radius of the image side surface of the second lens, to above range(s) in order to provide a lens assembly 
having the feature of reduction in size, enable manufacturing efficiencies, while maintain image quality (Ivanisov paragraph [0003]), and since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller,  105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 14, Ivanisov further teaches 
	the iris lens assembly (figure 1), wherein a maximum thickness ET1max of the first lens in a direction parallel to the optical axis and a minimum thickness ET1min of the first lens in the direction parallel to the optical axis satisfy, 1<ET1max/ET1min<1.45 (a maximum thickness ET1max of the first lens and a minimum thickness ET1min of the first lens, paragraphs [0082]-[0096], as depicted in e.g. figures 1A/B, given the size of the maximum  thickness and minimum thickness of the first lens as the value is ratio of the two thickness, disclosed due to proportionality of thickness of ray-tracing diagram of figure 1A, e.g. value 1.42).
	In the alternative, that the ratio of a maximum thickness ET1max and minimum thickness ET1min is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the maximum In re Aller,  105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 16, Ivanisov further teaches 
	the iris lens assembly (figure 1), wherein the effective radius DT22 of the image side surface of the second lens and ImgH, ImgH being a half of a diagonal length of an effective pixel area of an electronic photosensitive element on the image plane of the iris lens assembly, satisfy: 0.5<DT22/ImgH<1 (as effective radius of image side surface of the second lens and half a diagonal length of an effective pixel area of the an electronic photosensitive element in figure 1, ImgH=1.3, paragraphs [0082]-[0096], as depicted in e.g. figures 1A/B, given the size of the effective radius of image side surface of the second lens and ImgH as the value is ratio of two lengths, disclosed due to proportionality of lengths of ray-tracing diagram of figure , e.g. 0.81)
	In the alternative, that the effective radius of image side surface of the second lens and the half of a diagonal length of an effective pixel area of an electronic photosensitive element ImgH is close or just outside the above range, if the ray-tracing diagram of figure 1 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effective radius of the object side surface of the second lens and half of a diagonal length of an effective pixel area of an electronic photosensitive element, to above range(s) in order to provide a lens assembly having the feature of reduction in size, enable manufacturing efficiencies, while maintain image quality (Ivanisov paragraph [0003]), and since it has been held that where the general conditions of a claim are In re Aller,  105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 18, Ivanisov further teaches 
	the iris lens assembly (figure 1), wherein an edge thickness ET1 of the first lens and a center thickness CT1 of the first lens on the optical axis satisfy, 0.5<ET1/CT1<1 (an edge thickness ET1 of the first lens and a center thickness CT1 of the first lens, paragraphs [0082]-[0096], as depicted in e.g. figures 1A/B, given the size of the edge thickness and center thickness of the first lens as the value is ratio of the two thickness, disclosed due to proportionality of thickness of ray-tracing diagram of figure 1, e.g. 0.92).
	In the alternative, that the ratio of an edge thickness ET1 and center thickness CT1 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the edge thickness and center thickness of the first lens, to above range(s) in order to provide a lens assembly having the feature of reduction in size, enable manufacturing efficiencies, while maintain image quality (Ivanisov paragraph [0003]), and since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller,  105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 19, Ivanisov further teaches
	the iris lens assembly (figure 1), further comprising an electronic photosensitive element disposed on an image plane of the iris lens assembly, wherein a maximum incident angle CRAmax of a chief incident ray on the electronic photosensitive element satisfies: CRAmax<30                        
                            °
                        
                     (paragraph [0143] image sensor on image surface s 140; angle of the chief incident ray on the electronic photosensitive element, paragraphs [0082]-[0096], as depicted in e.g. figures 1A/B, as                         
                            °
                        
                    ).
	In the alternative, that angle of the chief incident ray on the electronic photosensitive element is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the angle of the chief incident ray on the electronic photosensitive element, to above range(s) in order to provide a lens assembly having the feature of reduction in size, enable manufacturing efficiencies, while maintain image quality (Ivanisov paragraph [0003]), and since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller,  105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 22, Ivanisov further teaches the invention as set forth above but does not specifically teach 
	wherein 0.4                        
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    <TTL/(ImgH*f)<0.7                        
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    ,
	wherein TTL is the distance from the object side surface of the first lens to the image plane of the iris lens assembly on the optical axis;
	ImgH is a half of a diagonal length of an effective pixel area of an electronic photosensitive element on the image plane of the iris lens assembly; and
	f is a total effective focal length of the iris lens assembly.
	Ivanisov teaches a lens assembly (figure 1) with a close value of 0.72 (figure 1A-F, where TTL=3.67, f=3.9, and ImgH=1.3; paragraphs [0082]-[0096]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the total length of the optical system, focal length, and image height into In re Aller,  105 USPQ 233 (C.C.P.A. 1955).

Claims 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanisov et al. US 2015/0301318 as applied to claims 1 and 13 above, and further in view of Yeh et  al. US 2014/0218598.
	Regarding claim 6, Ivanisov teaches the invention as set forth above but does not specifically teach the iris lens assembly further comprises an infrared (IR) filter arranged between the second lens and the image plane of the iris lens assembly.
	Yeh teaches the iris lens assembly (figure 1), wherein the iris lens assembly further comprises an infrared (IR) filter (filter 103; paragraph [0038] teaches an example of the filter 103 is IR-cut filter which could filter infrared rays) arranged between the second lens (102) and the image plane (right side of figure 1) of the iris lens assembly (as shown in figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the assembly of Ivanisov with the iris lens assembly further comprises an infrared (IR) filter arranged between the second lens and the image plane of the iris lens assembly of Yeh for the purpose of a lens assembly having the feature of reduction in size, enable manufacturing efficiencies, while maintain image quality (Ivanisov paragraph [0003]).
Regarding claim 12, Ivanisov teaches the invention as set forth above but does not specifically teach wherein the iris lens assembly further comprises an aperture diaphragm arranged between the first lens and the second lens, and
	a radius of curvature R2 of the image side surface of the first lens and an effective focal length f1 of the first lens satisfy: 0.5<R2/f1<0.9.
Yeh  teaches the iris lens assembly (figure 1), wherein the iris lens assembly further comprises an aperture diaphragm arranged between the first lens (101) and the second lens (102), and
	a radius of curvature R2 of the image side surface of the first lens and an effective focal length f1 of the first lens satisfy: 0.5<R2/f1<0.9 (Table 1, R2=1.7429 and f1 can be calculated from the data given in Table 1 using a matrix calculation to be f1=3.21; R/f1=0.54 which is in the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the assembly of Ivanisov with the iris lens assembly further comprises an aperture diaphragm arranged between the first lens and the second lens, and a radius of curvature R2 of the image side surface of the first lens and an effective focal length f1 of the first lens satisfy: 0.5<R2/f1<0.9 of Yeh for the purpose of a lens assembly having the feature of reduction in size, enable manufacturing efficiencies, while maintain image quality (Ivanisov paragraph [0003]).
Regarding claim 20, Ivanisov teaches the invention as set forth above but does not specifically teach the iris lens assembly further comprises an infrared (IR) filter arranged between the second lens and the image plane of the iris lens assembly.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the assembly of Ivanisov with the iris lens assembly further comprises an infrared (IR) filter arranged between the second lens and the image plane of the iris lens assembly of Yeh for the purpose of a lens assembly having the feature of reduction in size, enable manufacturing efficiencies, while maintain image quality (Ivanisov paragraph [0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanisov et al. US 2015/0301318 in view of Yeh et al. US 2014/0218598 as applied to claim 6 above, and further in view of Ahn et al. US 2014/0184880.
Regarding claim 7, Ivanisov in view of Yeh teaches the invention as set forth above but does not specifically teach wherein a bandpass wave band of the infrared (IR) filter ranges from 785nm to 835nm.
Ahn teaches the iris lens assembly (figure 1), wherein a bandpass wave band of the infrared (IR) filter ranges from 785nm to 835nm (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an assembly of Ivanisov in view of Yeh with a bandpass wave band of the infrared (IR) filter ranges from 785nm to 835nm of Ahn for the purpose of increasing resolution for iris recognition imaging (paragraph [0002], [0004], and [0047]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanisov et al. US 2015/0301318 in view of Yeh et  al. US 2014/0218598 as applied to claim 6 above, and further in view of Liao et al. US 2016/0170176.
Regarding claim 11, Ivanisov in view of Yeh teaches the invention as set forth above.  Yeh further teaches the iris lens assembly (figure 1), wherein the iris lens assembly further comprises a radius of curvature R4 of the image side surface of the second lens and the total effective focal length f of the iris lens assembly satisfy, |R4/f|<3 (Table 1, radius of curvature of the image side surface of the second lens is 2.4161 and f=3.0088; |R4/f|=0.8<3).
	Yeh does not specifically teach an aperture diaphragm arranged between the object side and the first lens.
	Liao teaches a lens assembly, wherein an aperture diaphragm (aperture stop 600) arranged between the object side and the first lens (first lens element 610; figure 11 and Table 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a lens assembly of Ivanisov in view of Yeh with an aperture diaphragm arranged between the object side and the first lens of Liao for the purpose of eliminating the stray light and thereby improving the image quality (paragraph [0060]).

Claims 13, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mingqing et al. CN102207605A, cited in IDS.
Regarding claim 13, Mingqing teaches 

	wherein the first lens has a positive focal power (table in figure 4 states Lens 1 has a focal length 1.93), an object side surface of the first lens is a convex surface, and an image side surface of the first lens is concave surface (paragraph [0082] the object side surface 101 is convex and the image side surface 102 is concave); and
	the second lens has a negative focal power (table in figure 4 states Lens 2 has a focal length -5.76),
	wherein an effective radius DT11 of the object side surface of the first lens and an effective radius DT22 of an image side surface of the second lens satisfy:
0.7<DT11/DT22<1, wherein the effective radius DT11 is a half of an aperture of the object side surface of the first lens, and the effective radius DT22 is a half of an aperture of the image side surface of the second lens (as an effective radius of object side surface of the first lens and image surface effective radius of second lens, as depicted in e.g., figure 1A, given the size of the effective radius of object side surface lens 1 and the image side surface of lens 2 as the value is ratio of two lengths, disclosed due to proportionality of length of ray-tracing diagram of figure 1A, e.g. 0.75), and
	wherein the iris lens assembly has and only has two lenses having focal power (figures 1A and 4, lenses 1 and 2).
	In the alternative, that the ratio of the effective radius of the object side surface of lens 1 and effective radius of image side surface of lens 2 is close or just outside the above range, if the ray-tracing diagram of figure is close to scale and proportionality, it would have been obvious to In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 13, Mingqing teaches 
	an iris lens assembly (figures 3A and 8), comprising sequentially a first lens (lens 1) and a second lens (lens 2) from an object side to an image side along an optical axis (as shown in table in figure 8 which states object to image),
	wherein the first lens has a positive focal power (table in figure 8 states Lens 1 has a focal length of 3.67), an object side surface of the first lens is a convex surface, and an image side surface of the first lens is concave surface (as shown in figure 3A that shows the object side surface of the first lens is a convex surface, and an image side surface of the first lens is a concave surface; paragraph [0132] object-side surface 301 is convex and the image-side surface 302 is concave); and
	the second lens has a negative focal power (table in figure 8 states Lens 2 has a focal length of -27.61),
	wherein an effective radius DT11 of the object side surface of the first lens and an effective radius DT22 of an image side surface of the second lens satisfy:
0.7<DT11/DT22<1, wherein the effective radius DT11 is a half of an aperture of the object side surface of the first lens, and the effective radius DT22 is a half of an aperture of the image side surface of the second lens (as an effective radius of object side surface of the first lens and image 
	wherein the iris lens assembly has and only has two lenses having focal power (as shown in figure 3A and 8, lenses 1 and 2).
	In the alternative, that the ratio of the effective radius of the object side surface of lens 1 and effective radius of image side surface of lens 2 is close or just outside the above range, if the ray-tracing diagram of figure is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effective radius of the object side surface of the first lens and effective radius of the image side surface of the second lens, to above range(s) in order to provide better imaging quality can be obtained (abstract), and since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
	Regarding claim 14, Mingqing further teaches 
	the iris lens assembly (figure 3A and 8), wherein a maximum thickness ET1max of the first lens in a direction parallel to the optical axis and a minimum thickness ET1min of the first lens in the direction parallel to the optical axis satisfy, 1<ET1max/ET1min<1.45 (a maximum thickness ET1max of the first lens and minimum thickness ET1min of the first lens, abstract, as depicted in e.g. figures 3A and 8, given the size of the maximum thickness and minimum thickness of the first lens as the value is ratio of the two thickness, disclosed due to proportionality of thickness of ray-tracing diagram of figure 1A, e.g. value 1.1).
In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 24, Mingqing further teaches 
	the iris lens assembly (figures 3A and 8), wherein the iris lens assembly further comprises an aperture diaphragm arranged between the first lens and the second lens (shown in figure 3A and table in figure 8 where Ape. Stop is between the Lens 1 and Lens 2), and
	a radius of curvature R2 of the image side surface of the first lens and an effective focal length f1 of the first lens satisfy: 0.5<R2/f1<0.9 (table in figure 8, R2 is 2.70343 and f1 is 3.67 R2/f1=0.74 which meets the claimed range).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mingqing et al. CN102207605A, cited in IDS, as applied to claim 13 above, and further in view of Liao et al. US 2016/0170176.
Regarding claim 23, Mingqing teaches 
	the iris lens assembly (figure 1A and 4) according to claim 13, a radius of curvature R4 of the image side surface of the second lens and a total effective focal length f of the iris lens assembly satisfy: |R4/f|<3 (figure 4, R4=-2.85756 and f=2.91 therefore |R4/f|=0.98 which is within the claimed range).

	Liao teaches a lens assembly, wherein an aperture diaphragm (aperture stop 600) arranged between the object side and the first lens (first lens element 610; figure 11 and Table 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an assembly of Mingqing with the iris lens assembly further comprises an aperture diaphragm arranged between the object side and the first lens of Liao for the purpose of eliminating the stray light and thereby improving the image quality (paragraph [0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/24/22